Citation Nr: 1409112	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO. 10-34 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to January 2, 2013, and in excess of 50 percent from January 2, 2013 onward for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for a skin disability, to include recurrent right wrist warts.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to February 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In that decision, the RO granted service connection for an anxiety disorder, assigning a rating of 30 percent, and service connection for a recurrent right wrist wart, assigning a noncompensable rating.

By way of background, the Veteran was initially granted service connection for an anxiety disorder. However, this diagnosis was changed in February 2013 from an anxiety disorder to PTSD. Thus, while the May 2009 rating decision reflects a grant of service connection for an anxiety disorder, the current diagnosis of PTSD is a correction and continuation of that initial diagnosis.

The Board notes that the RO granted an increased rating of 50 percent for the Veteran's service-connected PTSD in a February 2013 rating decision. However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence of unemployability at any point during the appeals process, and therefore the Board finds that the issue of TDIU has not been raised by the record.

The Board remanded the issues on appeal for additional development in December 2012. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to January 2, 2013, the Veteran's PTSD was manifested by impairment of short- and long-term memory, suspiciousness, hypervigilance, impaired sleep, disturbances of motivation and mood, difficult in establishing and maintaining effective work and social relationships; resulting in occupational and social impairment with reduced reliability and productivity. Occupational and social impairment with deficiencies in most areas or total occupational and social impairment were not shown.

2. From January 2, 2013 forward, the Veteran's PTSD was manifested by near continuous depression, anxiety, suspiciousness, chronic sleep impairment, short- and long-term memory impairment, inability to establish and maintain effective relationships, suicidal ideation, and obsessional rituals which interfere with routine activities; resulting in occupational and social impairment in most areas. A total occupational and social impairment has not been shown.

3. The Veteran's recurring right wrist wart is not painful or unstable, does not cause a limitation of right forearm and/or right wrist motion or function, is superficial with no underlying soft tissue damage, and covers an area less than 144 inches.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but no higher, prior to January 2, 2013, for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for a rating of 70 percent, but no higher, for service-connected PTSD from January 2, 2013 onward have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

3. The criteria for an initial compensable rating for a skin disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805, 7816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA PTSD examination in January 2013, a VA psychological examination in April 2009, VA skin examinations in April 2009 and January 2013, and a VA scar examination in January 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for increased initial ratings for service-connected PTSD and right wrist benign skin neoplasms. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran's representative argues that a new VA PTSD examination is warranted because it is unclear from the examination report whether the Veteran is suffering from suicidal or homicidal ideations. However, the January 2013 examiner clearly marked that the Veteran suffers from suicidal ideations on the examination report. While the examiner did not delve into further detail, the Board finds that the lack of further detail, by itself, does not warrant a remand of the claim for further development. As to the issue of homicidal ideation, the examiner did not indicate that the Veteran suffers from homicidal ideation. However, this does not render the opinion inadequate. Instead, it is more reasonably inferred that homicidal ideation is simply not a manifestation of the Veteran's PTSD. This interpretation is reinforced by the fact that the Veteran's VA treatment records reflect a consistent denial of homicidal ideation and there are no lay statements of record indicating the Veteran experiences homicidal ideation. Further, an examiner does not have to address every symptom listed in the rating criteria, whether they are actually manifested or not, in order for the opinion to be valid. As such, the Board finds that the January 2013 examination is adequate for rating purposes.

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Merits of the Claim

The Veteran contends he is entitled to an increased initial rating in excess of 30 percent prior to January 2, 2013, and in excess of 50 percent from January 2, 2013 forward for service-connected PTSD. He also argues he is entitled to an initial compensable rating for a service-connected right benign skin neoplasm.

A. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

1. PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD prior to January 2, 2013, was rated at 30 percent under Diagnostic Code 9411. 38 C.F.R. § 4.130. From January 2, 2013, forward the Veteran's PTSD is rated at 50 percent. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

The Board finds that an initial rating of 50 percent, but no higher, for service-connected PTSD prior to January 2, 2013, is warranted, as the evidence shows that during that period the Veteran had occupational and social impairment with reduced reliability and productivity. The Board also finds that a rating of 70 percent, but no higher, for service-connected PTSD from January 2, 2013 forward is warranted, as the evidence shows that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood. The period prior to January 2, 2013, will be addressed first, followed by the period from January 2, 2013, forward.

Prior to January 2, 2013, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity. The Veteran's PTSD is manifested by short-term memory problems. VA treatments records from the period prior to January 2013 reflect numerous complaints of short-term memory difficulties and an inability to concentrate or focus. Specifically, February and March 2009 VA treatment records show that the Veteran complained of short-term memory problems, and the March 2009 physician noted that these memory problems were likely due to the Veteran's PTSD. Also, in March 2011 the Veteran complained of increased forgetfulness, such as forgetting appointments and losing small items like his keys or cell phone. He also indicated that he was increasingly unable to concentrate on tasks, such as reading or school assignments.

The evidence shows that the Veteran's PTSD during the period at issue was manifested by disturbances of motivation and mood. The Veteran's VA treatment records reflect consistent and continual complaints of depression, irritability, anxiety, nervousness, paranoia, and hypervigilance from February 2009 to November 2012. They also reflect that the Veteran expressed disinterest in hobbies and other activities that he used to enjoy, an increased tendency to self-isolate, and an unwillingness to socialize. The Veteran also reported difficulties with irritability and outbursts of anger, as well as anxiety associated with school.

The evidence also shows the Veteran had difficulty establishing and maintaining effective work and social relationships. As stated previously, VA treatment records since February 2009 reflect that the Veteran largely refused to socialize with others and would self-isolate. The Veteran has endorsed a history of short dating relationships that he states typically end due to his tendency to be emotionally numb and distant. The Veteran's work history, which is comprised of summer internships in 2011 and 2012, reflect that the Veteran is unapproachable and defensive, as well as that he has difficulty accepting both supervision and criticism. 

Finally, during the period in question, the Veteran was assigned a wide range of GAF scores, including 45 in February and March 2009, 55 in July 2009, 65 in October 2010, and 59 in October 2012. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech is at times illogical obscure, or irrelevant, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id.

While there has been some variation in the Veteran's GAF scores over the course of the period prior to January 2, 2013, the Board finds that the Veteran's GAF scores have predominantly fallen within the 51-60 range, which correlates with moderate difficulty in social occupational or school functioning. This corresponds with the VA treatment records and the Veteran's statements of record, which indicate that the Veteran's PTSD has limited his ability and desire so socialize with others, his ability to concentrate on school work, and his ability to function without impairment in work environments. This range also correlates with the level of impairment contemplated by a 50 percent rating.

Based on this evidence, the Board finds that the Veteran's disability picture prior to January 2, 2013 more nearly approximates that contemplated by the 50 percent rating. See 38 C.F.R. § 4.7. The Veteran has social and occupational impairment resulting in reduced reliability and productivity as a result of his service-connected disability. Although he does not have several of the listed symptoms provided with a 50 percent rating, such as panic attacks more than once a week, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Therefore, a rating of 50 percent, but no higher, is warranted for the period prior to January 2, 2013.

A rating of 70 percent is not warranted for the period prior to January 2, 2013 because the preponderance of the evidence is against a finding that the Veteran had a social and occupational impairment in most areas during that period. There is no lay or medical evidence from this period indicating that the Veteran's PTSD was characterized by any obsessional rituals. There is also no evidence indicating that the Veteran's speech or thought processes were illogical, the Veteran was unable to maintain personal appearance, or that the Veteran had difficulties with spatial disorientation. Indeed, the majority of VA treatment records from February 2009 to October 2012 indicate that the Veteran was consistently well groomed, displayed logical and linear thought processes and speech patterns, and was alert and oriented to person, place and time. The Veteran also indicated on numerous occasions that his PTSD did not interfere with his ability to tend to his personal hygiene or attend to the tasks of daily living. 

The Veteran's PTSD during this period was not manifested by suicidal ideation of the severity contemplated by a 70 percent rating. VA treatment records, particularly from October 2010 and March 2011, indicate that the Veteran endorsed thinking that the world would be better off without him, that he would be better off dead, and that the Veteran had a passive wish to die. However, there is no indication that the Veteran at any point engaged in any planning or had suicidal intent. Further, the Veteran consistently denied suicidal ideation in his VA treatment records from February 2009 to November 2012. Thus, while the Veteran has endorsed having some passive thoughts of death and suicide during the period of time at issue, the Board finds that this does not rise to the level of severity contemplated by a 70 percent rating.

The Veteran's PTSD was not manifested by near-continuous panic or depression affecting the ability to function independently, appropriately and effectively. While the Veteran's VA treatment records show that the Veteran routinely endorsed feelings of depression and anxiety, at no point do the records indicate that the Veteran's depression or anxiety was of such frequency as to be considered nearly continuous. Specifically, in September 2009 the Veteran stated as part of a depression screening that he lacked interest in hobbies or activities several days out of the week, and in April 2009 the Veteran indicated he experienced depression three or four days a week, and only occasionally experienced anxiety while at school. Further, the Veteran has not submitted any lay statements indicating that his depression during this period of time was near-continuous.

The Veteran's PTSD is not manifested by impaired impulse control. While the Veteran's VA treatment records reflect that the Veteran has consistently complained of increased irritability, these periods of irritability have not been accompanied by periods of physical violence. The Veteran has only endorsed one instance of violence, during which he slammed a drawer. Apart from that instance, there is no evidence indicating that the Veteran has engaged in any physical violence at all, and there are no instances of record where the Veteran engaged in physical violence directed towards another person. As such, the Board finds that the Veteran's periods of irritability during the time frame in question do not rise to the level of severity contemplated by a 70 percent rating.

Turning to the second period at issue, the Board finds that a rating of 70 percent, but no higher, from January 2, 2013 forward for service-connected PTSD is warranted as the Veteran's PTSD for that period has been manifested by occupational and social impairment with deficiencies in most areas. 

The Veteran has near-continuous depression that affects his ability to function independently, appropriately, and effectively. The January 2013 VA examiner noted that the Veteran suffers from near constant depression and that the depression is likely due to the Veteran's PTSD. The Veteran indicated during his VA examination that he has lost all interest in hobbies or activities with the exception of going to the gym, which he does five times a week. He also indicated due to his depression he refuses to socialize with others and prefers to self-isolate whenever possible, and the examiner noted the Veteran to have severe problems with social withdrawal. The Veteran also indicated that he suffers 

The Veteran is unable to establish and maintain effective relationships. The January 2013 examiner noted that the Veteran reported that he lost all of his friends due to his irritability and his social withdrawal, and that he refuses to participate in any groups, activities or organizations. He also reported a long series of truncated dating relationships, the majority of which did not last greater than six months due to his emotionally distant nature. While the Veteran acknowledged that he had been dating his girlfriend at the time of the examination for approximately a year, the Veteran described their relationship as strained. An October 2012 VA treatment record also reflects the Veteran complaining of an increasingly strained relationship with his girlfriend due to his irritability and suspiciousness. The Veteran also indicated that he is unable to relate to other students or work in groups at school due to his social withdrawal.

The evidence indicates that the Veteran's PTSD is manifested by obsessional rituals and suicidal ideation. The January 2013 VA examiner indicated on the examination report that obsessional rituals and suicidal ideation were current symptoms of the Veteran's PTSD. However, the examiner did not further explain what these obsessional rituals were or how they interfered with the Veteran's routine activities. Likewise, the examiner did not delve into further detail concerning the Veteran's suicidal ideation, apart from noting that the Veteran suffered from "catastrophic thinking and ruminating thoughts." While no further detail was provided for the examiner's findings of these symptoms, the Board finds that a remand of the decision for additional findings or a new examination is not appropriate. As such, based on the examiner's notations, the Board finds that the Veteran's PTSD from January 2, 2013 forward is manifested by obsessional rituals and suicidal ideation.

The evidence shows marked impairment in family relations. The Veteran indicated during the January 2013 VA examination that he has no contact with his family outside of his middle brother. The Veteran specifically noted that he is not close with either of his parents. The examiner further stated that he avoids all family functions and gatherings. The Veteran also has impairments with respect to school. The Veteran stated during his January 2013 VA examination that he is unable to relate to other students and has to sit in the back of the classroom in order to feel comfortable due to his hypervigilance. He also indicated that his depression causes difficulties with motivation and his ability to focus for long periods when doing school work.

Finally, the Veteran was assigned a GAF score of 50 during his January 2013 VA examination. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech is at times illogical obscure, or irrelevant, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

A GAF score of 50 reflects serious impairment in social occupational or school functioning. This is in line with Veteran's account of his symptoms during the January 2013 VA examination, where he endorsed having lost all his friends, limited to no familial interaction, and impaired concentration and motivation with respect to school. The 41-50 GAF score range also correlates with the level of impairment contemplated by a 70 percent rating. 

Based on this evidence, the Board finds that the Veteran's disability picture from January 2, 2013 onward more nearly approximates that contemplated by the 70 percent rating. See 38 C.F.R. § 4.7. The Veteran has impairments in most areas as a result of his service-connected disability. Although he does not have several of the listed symptoms provided as examples with a 70 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Therefore, a rating of 70 percent, but no higher, is warranted.

A rating of 100 percent is not warranted for any period currently on appeal because the preponderance of the evidence is against a finding that the Veteran has a total occupational and social impairment. There is no medical or lay evidence indicating that the Veteran has a gross impairment in thought processes or communication. While it has been noted that the Veteran has difficulty expressing himself on occasion, specifically in the April 2009 VA examination, it has never been found that the Veteran's speech or thought processes are in any way grossly impaired.

There is not a persistent danger that the Veteran will hurt himself or others. The Veteran's VA treatment records indicate that the Veteran has considered what it would be like to no longer be alive or if it would be better off if he were dead. However, there is no evidence to support a finding that the Veteran poses a persistent risk to himself, as there is no indication that the Veteran has at any point taken steps towards acting on his suicidal ideations. The Veteran has also consistently denied any homicidal ideation. The Veteran has no prior instances of violence against either himself or another person, nor has he submitted any lay statements indicating that he is a persistent danger to either himself or others.

The Veteran's PTSD does not result in an inability to perform activities of daily living, such as the maintenance of minimal personal hygiene. The Veteran specifically stated during his January 2013 VA examination that he is able to function independently with respect to the basic requirements of living. The Veteran's VA examinations and treatment records do not contain any indication that the Veteran is not able to perform basic tasks such as maintaining personal hygiene, and in fact consistently note that he is well-groomed. Based on this evidence, the Veteran's limitations when it comes to daily living do not rise to the level of severity contemplated by a 100 percent rating. 

The Veteran does not have memory loss so severe that he forgets information such as the names of close relatives or his own name. The January 2013 VA examiner noted impairment of short- and long-term memory. The Veteran's VA treatment records reflect complaints of increasing forgetfulness, such as forgetting appointments and his keys, as well as increased difficulty with concentrating on tasks. While the evidence shows that the Veteran is experiencing difficulties with his short- and long-term memory, these difficulties do not rise to the level of severity contemplated by a 100 percent rating as the Veteran has not reported being unable to facts of such significance as his own name. As such, the Veteran's current memory difficulties do not rise to the level of severity contemplated by a 100 percent rating.

The Veteran does not suffer from persistent delusions nor is he disoriented to place or time. Neither VA examination report indicates that the Veteran suffers from any delusions or hallucinations. Although the Veteran has on a few occasions endorsed auditory hallucinations, his VA treatment records overwhelmingly reflect that the Veteran denies having any hallucinations or delusions. Likewise, there is no indication in the Veteran's VA treatment records that the Veteran is at times disoriented as to time and place, and the records in fact consistently note that the Veteran is oriented to time and place. The Veteran has not made any statements indicating that he has difficulty with orientation as to time or place. 

Finally, the Veteran does not suffer from a total occupational and social impairment. The Veteran stated during his January 2013 examination that he has a current girlfriend of one year and that he is close to one of his siblings. Further, the Veteran has been able to continue as a full time student and complete summer internships in 2011 and 2012. While the Veteran reported having difficulties in these environments, he was still able to function in the school and work environments to some extent.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 50 percent, but no higher, prior to January 2, 2013, and a rating of 70 percent, but no higher, for service-connected PTSD from January 2, 2013 onward is warranted. See Hart, 21 Vet. App. 505.

1. Right Wrist Benign Neoplasm

The Veteran is currently assigned a noncompensable rating for benign skin neoplasm. 38 C.F.R. § 4.118, Diagnostic Code 7819. Diagnostic Code 7819 directs that benign skin neoplasm are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function. Id. The Board notes that the skin criteria were also amended effective October 23, 2008. Those amendments are applicable in this case as the Veteran's claim was received after that date.

A compensable rating is available for disfigurement of the head, face, or neck when there is one characteristic of disfigurement present. 38 C.F.R. § 4.118. The characteristics of disfigurement are: (1) Scars 5 or more inches in length (13 or more cm); (2) scars at least one-quarter inch (0.6 cm) wide at the widest part; (3) surface contour of scar is elevated or depressed; (4) scar is adherent to underlying tissue; (5) skin hyper- or hypo-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) abnormal skin texture in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800.

A compensable rating for scars that are deep and nonlinear is assigned when the scar has an area of at least 6 square inches. 38 C.F.R. § 4.118, Diagnostic Code 7801. A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1. 

A compensable rating for unstable or painful scars is assigned when there are one or two scars that are unstable or painful. Id., Diagnostic Code 7804. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id., Note 1.

A compensable rating for superficial and nonlinear scars is assigned when they area of the scar is 144 square inches (929 sq. cm) greater. 38 C.F.R. § 4.118, Diagnostic Code 7802. A superficial scar is one that is not associated with underlying soft tissue damage. Id., Note 1. When multiple qualifying scars are present, a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity is assigned. Id., Note 2. 

A compensable rating for unstable or painful scars is assigned when there are one or two scars that are unstable or painful. Id., Diagnostic Code 7804. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id., Note 1.

Under Diagnostic Code 7805, any disabling effects of scars not considered in Diagnostic Codes 7800-7804 are to be rated under an appropriate Diagnostic Code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. 

When evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 38 C.F.R. § 4.45. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

Based on the evidence of record, the Board finds that a compensable rating for service-connected benign skin neoplasm is not warranted in this case.

First, the Veteran's skin disability was noted by the January 2013 VA examiner to be scars on the right anterior distal forearm. The examiner also specifically noted that there was no scarring or disfigurement of the head, face, or neck. The April 2009 VA examiner also noted there to be no disfigurement of the head, face, or neck. As such, the Veteran's claimed skin disability is not one that constitutes a disfigurement of the head, face or neck for the purposes of the Rating Schedule. See 38 C.F.R. § 4.118, Diagnostic Code 7800. As such, a compensable rating under Diagnostic Code 7800 is not warranted in this case.

Second, the Veteran's claimed skin disability is not considered to be a deep scar. The January 2013 VA examiner noted that the scar on the Veteran's right distal forearm was of a superficial, nonlinear nature. There is no evidence in the Veteran's VA treatment records indicating that the Veteran's skin disability constitutes a deep scar or that it is associated with underlying soft tissue damage. As such, a compensable rating under Diagnostic Code 7801 is not warranted as the Veteran's skin disability does not constitute a deep scar for VA purposes.

Third, the Veteran's claimed skin disability is does not cover an area of 144 square inches (929 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7802. The January 2013 VA examiner noted that the Veteran has two superficial, nonlinear scars on the right distal anterior forearm. These scars were each measured to be 0.5 cm x 0.3 cm. Thus, each scar has a total area of 0.15 cm, and the examiner noted that the approximate total area of the right distal anterior forearm affected was .30 sq. cm. The Veteran's VA treatment records are silent for any measurements of the area affected by the Veteran's scars. Thus, based on the medical evidence of record, the total area of the qualifying superficial, nonlinear scars does not cover an area of at least 144 square inches. As such, a compensable rating for superficial, nonlinear scars is not warranted. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Fourth, the Veteran's claimed skin disability is not manifested by one or two scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804. The Veteran does have two qualifying scars on his right distal anterior forearm. However, the January 2013 VA examiner specifically noted that neither of these scars were painful, unstable, or both. The Veteran's VA treatment records are likewise silent for notations of painful or unstable scars. Further, there is no evidence that the Veteran has at any time complained that his scars are either painful or unstable, or both. As there is no lay or medical evidence indicating that the Veteran has either painful or unstable scars, a compensable rating under Diagnostic Code 7804 is not warranted.

Fifth, a compensable rating under Diagnostic Code 7805 is not warranted as there is no evidence that the Veteran's superficial, nonlinear scars have any disabling effects not considered by the rating criteria. The January 2013 VA examiner did not note any additional disabling effects of the Veteran's skin condition. The Veteran's VA treatment records also do not reflect any complaints or notations of any disabling effects resulting from the Veteran's scars. Further, the Veteran has not indicated at any point that his service-connected skin disability results in any disabling effects. As there is no evidence of other disabling effects not considering by the other diagnostic criteria mentioned above, a compensable rating under Diagnostic Code 7805 is not warranted.

Finally, a compensable rating based on functional impairment is not warranted. The January 2013 VA examiner noted on the skin disability examination that the Veteran's service connected skin disability had no impact on the Veterans right wrist or forearm, nor was there any impact on the Veteran's employment or daily life generally. The examiner also noted as part of the scar examination that there was no limitation of function that was attributable to the Veteran's superficial, nonlinear scars. The Veteran's VA treatment records are silent for any notation indicating that the Veteran's service-connected skin disability causes limitation of function in any fashion, and the Veteran has not submitted lay statements to that effect. Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against assigning a compensable rating for impairment of function due to a skin disability or scarring.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an initial compensable rating for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. For these reasons, the claim is denied.

A. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

1. PTSD

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected PTSD is manifested by signs and symptoms such as anxiety, near continuous depression, inability to establish and maintain effective relationships, mild memory loss, hypervigilance, irritability, suicidal ideation, and difficulty in adapting to stressful circumstances. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). See 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, near continuous depression, difficulty adapting to stressful situations, and suicidal ideation. See id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, or mood, and by symptoms such as suicidal ideation, obsessional rituals, an inability to establish and maintain effective relationships, and near continuous depression that affects his ability to function independently, effectively and appropriately. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his PTSD has caused marked absence from work or has resulted in any hospitalizations, and specifically denied any absences from work in his January 2013 VA PTSD examination. Therefore, the Veteran's service-connected PTSD does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

2. Right Wrist Benign Skin Neoplasm

As with PTSD, neither the first nor second Thun element is satisfied here. The Veteran's service-connected benign skin neoplasm is not a disfigurement of the head, face or neck, is not objectively painful or unstable, does not result in any limitation of function of the right wrist or forearm, is superficial with no underlying soft tissue damage, and covers an area of less than 144 inches. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule. See 38 C.F.R. § 4.118, Diagnostic Code 7819. For all skin disabilities, the rating schedule contemplates functional loss, objective pain, instability, underlying soft tissue damage, and surface area of the body covered. 38 C.F.R. § 4.40, 4.45, 4.118. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is superficial with no underlying soft tissue damage, no objective indications of pain or instability, no limitation of motion, and covering an area of less than 144 inches. In short, there is nothing exceptional or unusual about the Veteran's benign skin neoplasm as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his benign skin neoplasm has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected benign skin neoplasm does not result in marked interference with employment or periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, prior to January 2, 2013, for service-connected PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a rating of 70 percent, but no higher, from January 2, 2013 forward for service connected PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial compensable rating for service-connected right wrist benign skin neoplasms is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


